DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/19/2021 has been entered.
Claim Status
Claims 1, 3-12, and 14-21 are pending. 
Claims 2 and 13 were previously canceled.
Claims 10-12 and 14-20 are withdrawn as being directed to a non-elected invention.
Claim 9 is currently amended.
Claim 21 is newly added. 
Claims 1 and 3-9 have been examined.
Claims 1 and 3-9 are rejected.
Priority
	Priority to CON 14/064685 filed on 10/28/2013, which claims priority to CON 13/367747 filed on 02/07/2012, which claims priority to applications 61/486523 filed on 05/16/2011 and 61/441716 filed on 02/11/2011 is acknowledged.



Withdrawn and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in 
Response to Applicant’s Arguments
The rejection of clams 1 and 3-9 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakamichi et al. (US Patent 5688510, Published 11/18/1997) in view of Li et al. (Chinese Patent Application Publication 101596166 A, Published 12/09/2009), Timmons et al. (US Patent Application Publication 2010/0297251 A1, Published 11/25/2010) and Ofner et al. (US Patent 2366749, Published 01/09/1945) is withdrawn in view of Applicant’s arguments.

This rejection is reiterated from the previous Office Action.
Claims 1, 3-9, and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakamichi et al. (US Patent 5688510, Published 11/18/1997) in view of Kaj et al. (US Patent 5397573, Published 03/14/1995), Timmons et al. (US Patent Application Publication 2010/0297251 A1, Published 11/25/2010), Oshlack et al. (US Patent Application Publication 2003/0198673 A1, Published 10/23/2003), and Ofner et al. (US Patent 2366749, Published 01/09/1945).
The claims are directed to a particulate dosage comprising a core comprising 30% to 70% pure crystalline L-menthol, 25 to 60% microcrystalline cellulose, and 0.5 to 4% hypromellose and an enteric coating over the core comprising methacrylic acid copolymer. The particles having a diameter of 0.1 to 3mm and being combined in a capsule. 
Nakamichi et al. teach producing stable medicinal compositions (title). In a preferred embodiment L-menthol granules comprising mixing L-menthol, corn starch, D-mannitol, hydroxypropylcellulose, and polyethylene glycol 6000 and extruding, sizing with 10-mesh screen (2mm) (column 9,lines 47-64). The additives that can be used include crystalline cellulose and corn starch (column 4, lines 25-44). Macromolecular additive can be selected from hydroxypropylcellulose and 
Nakamichi et al. lacks a preferred embodiment wherein the L-menthol granules comprises an enteric coating. Nakamichi et al. also lacks a preferred embodiment comprising crystalline L-menthol. Nakamichi et al. further lack a teaching wherein the core is spheroid. Nakamichi et al. also lacks a teaching wherein L-menthol is present in the core in an amount of 10-200mg.
Kajs et al. teach a method of treating constipation comprising 50-1000mg menthol to the lower gastrointestinal tract (prior art claims 14 and 15). This is preferably accomplished by compositions comprising menthol (and/or menthol esters) contained such that the contained menthol is released in the lower gastrointestinal tract, such as by enteric coating (column 2, lines 16-32). An enteric coating agent can be selected from Eudragit (column 4, lines 44-51).
Oshlack et al. teach in one preferred embodiment of the present invention, the controlled release dosage form comprises pharmaceutically acceptable beads (e.g., spheroids) containing the active ingredient coated with a controlled release coating; The term spheroid is known in the pharmaceutical art and means, e.g., a spherical granule having a diameter of between 0.2 mm and 2.5 mm especially between 0.5 mm and 2 mm (paragraph 0090). The pharmaceutical agent can be selected from menthol (paragraph 0111).
Timmons et al. teach enteric coated agents (abstract) wherein the agent includes active pharmaceutical ingredients (paragraph 0062) which may include analgesic anti-inflammatory agents such as aspirin and L-menthol (paragraph 0063). The enteric coating prevents the drug from being delivered at gastric pH but delivered at the pH present in the intestinal environment (paragraphs 0109 and 0110). 
Ofner et al. teach synthetic pure crystalline L-menthol (abstract and page 2, column 1, lines 2-4).

It would have been obvious to one of ordinary skill in the art at the time of the instant invention to modify the granule of Nakamichi et al. to be spheroid and have a diameter of between 0.5-2mm. One would have been motivated to do so since Oshlack et al. suggests menthol containing spheroids. Therefore, the claims are rendered obvious by the teachings of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/ALI SOROUSH/Primary Examiner, Art Unit 1617